DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 and 4-16 are currently pending.  Claim 3 is canceled.  Claim 1 is amended.  Claims 8-16 are withdrawn as being drawn to a nonelected invention.   Claims 1-2 and 4-7 are examined on their merits.   
Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
Claim Rejections - 35 USC § 103


New Rejections 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 
and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.   
The response filed 2/14/2022 introduces NEW MATTER into the claims.  The added limitation in claim 1 of “non-biodegradeable” does not have clear support in the specification and claims as originally filed.  
In the originally filed disclosure there is inadequate support for “non-biodegradeable”.  There is no disclosure of this phrase in the specification or originally filed claims.  Specifically, the originally filed claims (claim 6) recite “artificial cornea”, but only in the context of the composition being formed into a shape that would be suitable 
 
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

Claim 1 recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in claim 1, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claim 1 in the specification or claims, as-filed, or remove these limitations from the claim in response to this Office Action.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al US 2002/0086423 (7/4/2002) in view of Sacharoff US 2004/0115271 (6/17/2004), Donello et al. US 2007/0212395 (9/13/2007) and Jarrett et al. US 2012/0071865 (3/22/2012) as evidenced by Bhaduri et al. US 2014/0076562..   
Takezawa et al. teaches a hydrogel that is a hydrate of a vitrified hydrogel matrix.  The virtirifed hydrogel matrix can comprise Type I collagen. (See [0032]).  Thus Takezawa teaches a vitrified matrix gel that comprises Type I collagen that reads on instant claim 1. (See 9366, 9367).  Type I collagen is called for in instant claim 2.  Takezawa also teaches the rehydration of the vitrified collagen before use as called for in instant claim 5. (See [0033]).  Takezawa teaches that its hydrogel matrix is useful as a cell culture substratum, can prevent organ adhesion, can be easily prepared and is excellent in expediency. (See Abstract).   
Takezawa does not teach alpha cyclodextrin.  Takezawa does not teach a biologically active agent, formation into a shape suitable for use as an artificial cornea or that the composition is optically transparent or non-biodegradeable.  These deficiencies are remedied by the teachings of Sacharoff, Donello et al and Jarrett et al.
Sacharoff teaches a therapeutic composition for application to corneal tissue comprising cyclodextrin. (See [0022-0023]).  The composition is optically transparent as 
Since it is for application to corneal tissue, the composition will be formed into a shape suitable for use as an artificial cornea as called for in instant claim 6.  Sacharoff teaches that its composition can assist with improving outcomes from lasik and corneal surgery by improving the hydration of the cornea before surgery. (See Abstract).  
Sacharoff also teaches that its composition can comprise a polyacrylamide polymer. (See Sacharoff claim 4).  
With regard to the non-biodegradeable property recited in claim 1, the prior art references do not expressly discuss the property of biodegradeability.   Saccharoff teaches that its composition can comprise a polyacrylamide polymer.  Polyacrylamide is non-biodegradeable, as evidenced by Bhaduri which refers to “non-biodegradeable polyacrylamide” (See [0007]).  Thus the composition comprising polyacrylamide is non-biodegradeable as called for in instant claim 1. 
Donello et al. (Donello) teaches ophthalmically therapeutic compositions, such as polymeric drug delivery systems, include a therapeutic component that includes a sirtuin-activating agent, such as resveratrol, which, upon delivery to the posterior segment of a mammalian eye, treats ocular conditions. (See Abstract).  

Jarrett et al. (Jarrett) teaches a material for a hydrogel bandage to be applied to the eye that is optically transparent and can contain a therapeutic agent. (See [0019 and Abstract]).  The hydrogel is expressly taught to be optically transparent as called for in instant claim 1.  (See Abstract, [0019], Examples and throughout).  Jarrett teaches that having hydrogel bandages be optically transparent makes them suitable for use as bandages for the eye. (See [0019]).   
With respect to claim 7, Jarrret expressly teaches that the composition for corneal repair is optically transparent.  In the absence of evidence to the contrary, this makes obvious the limitation of optical transparency of above 90% at 550 nm as called for in claim 7.        
It would be prima facie obvious for one of ordinary skill in the art making the Takezawa rehydrated virtirifed hydrogel matrix composition comprising Type I collagen to use α-cyclodextrin and polyacrylamide as taught by Sacharoff in order to enhance the stability and solubility of therapeutic agents as taught by Donello and also to obtain a composition that is both suitable for use on the cornea to hydrate it and improve outcomes in lasik and cornea surgery as taught by Sacharoff. 


Response to Arguments
 Applicants’ comments on February 14, 2021 have been fully considered and are not found to be persuasive for the reasons below.  
Applicants note the amendment to claim 1 and point to original claim 6 as to where support can be found for a non-biodegradeable composition.  Applicants argue that because claim 6 recites that the composition is shaped into an artificial cornea one skilled in the art would understand that when the composition is shaped into an artificial cornea and inserted into an eye, it would not be biodegradeable. 
However, there is no support for the amendment to include the term “non-biodegradeable”.  There is no direct disclosure or clear contemplation of a “non-biodegradeable” collagen-cyclodextrin composition/gel in the claims as originally filed or in the specification.   Ultimately, the disclosure doesn’t readily communicate that 
Since there is no recitation of non-biodegradeable and this term does not appear anywhere in the specification and claims as originally filed, it appears that Applicants are arguing that it would have been obvious that the composition would be non-biodegradeable because the claim is directed towards artificial corneas.  However, the actual language of original claim 6 is that the composition is formed into a shape suitable for use as an artificial cornea, not that the composition is used as an artificial cornea.  This does not equal a non-biodegradeable composition, necessarily.  Even if the composition is used as an artificial cornea, its use may be a temporary one and a biodegradeable composition may be used.  For example, perhaps the composition is made into the shape of an artificial cornea for the temporary purpose of hydrating the cornea before lasik surgery, such as in Saccharroff and would be non-biodegradeable because they are to be removed after the hydration is complete. A non-biodegradeable composition that is to be removed would ensure that everything in the composition is removed when this removal occurs and nothing degrades and remains in the area that is to be operated on. 
Obviousness is not the standard for the addition new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

Applicants note that the claimed composition has improved and unexpected  properties.  These properties include increased thermal stability of the collagen and reduced collagen fibrogenesis.  Additionally, the inclusion of the cyclodextrin strengthens the composition and creates a more organized fibrillary organization which is also unexpected.  Applicants point to Examples 1 and Figure 1 which employ alpha cyclodextrin for support that there is increased thermal stability and increased transparency of the composition.
Takezawa teaches hydrogel thin films which have only “satisfactory” elastic strength.  Takezawa does not disclose or suggest a composition that contains both collagen and cyclodextrin having the improved properties of the claimed composition.  This deficiency is not cured by Sacharoff.
Applicants assert that Sacharoff does not disclose anything unique about α-cyclodextrin that would motivate one of ordinary skill in the art to combine it with collagen to provide a composition that has the improved properties of the claimed invention.  Saccharoff only teaches compositions for achieving uniform hydration of corneal tissue prior to laser correction procedures.  The matrix forming polymers include cyclodextrin.   
Applicants’ assert that Takezawa does not teach or suggest a composition that contains both collagen and cyclodextrin having the improved properties of the claimed composition.  Applicants assert that Jarrett does not cure the deficiencies of Takezawa 
The deficiencies of Takezawa and Sacharoff are not cured by Donello because Donello teaches a bioerodable polymer matrix that releases an active agent.  Donello does not disclose a non-biodegradeable composition. 
Jarrett also does not cure the deficiencies of the prior art references because it is directed to a biodegradeable hydrogel and does not disclose non-biodegradeable compositions.    

Applicants’ arguments have been reviewed and are not found to be persuasive.   The rejection above teaches all of the elements of the claims as they have been amended and there is much motivation to combine the prior art teachings.  It would be prima facie obvious for one of ordinary skill in the art making the vitrified matrix gel in Takezawa to use α-cyclodextrin and polyacrylamide taught by Sacharoff in order to enhance the stability and solubility of therapeutic agents as taught by Donello and also to obtain a composition that is both suitable for use on the cornea to hydrate it and improve outcomes in lasik and cornea surgery as taught by Sacharoff.  This would be beneficial in applying an analgesic or antibiotic to numb or sterilize the target area in the eye before lasik surgery and improve outcomes.   Therefore, there is a motivation to use α-cyclodextrin and polyacrylamide in the composition.  

It would also be prima facie obvious for one of ordinary skill in the art making the Takezawa composition to make the composition optically transparent as taught by Jarret and would thus not use any dyes or colors in making the Takezawa composition in order to obtain a hydrogel that is optically transparent and suitable for use as a bandage on the cornea as taught by Jarret.  
With respect to Applicants’ argument that the invention has unexpected results in terms of increased stability, the unexpected results some of Applicants unexpected results appear to be suggested by the prior art.  For example, Takezawa teaches that its composition has satisfactory elastic strength.  Additionally, Donello expressly teaches that alpha-cyclodextrin enhances the stability of therapeutic agents.  Thus most of the results do not appear to be unexpected, since they are suggested and taught by more than one piece of prior art applied in the rejection.    

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/SARAH  CHICKOS/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619